Argued October 3, 1934.
The action below was trespass to recover damages for personal injuries suffered by plaintiff in a right angle collision, at the intersection of Oxford and Twenty-fifth Streets, Philadelphia, between the automobile plaintiff was driving east on Oxford and one owned by defendant and then being driven north on Twenty-fifth by one of its servants.
The case was tried, under the provisions of the Act of April 22, 1874, P.L. 109, before STERN, P.J., who entered the following findings of fact and conclusion of law: "1. The defendant was negligent and thereby caused the accident. 2. The plaintiff was not guilty of contributory negligence. 3. The plaintiff suffered damages in the sum of $350," and "1. The plaintiff is entitled to recover the sum of $350 from the defendant."
Defendant's exceptions were dismissed and this appeal followed. No questions of law are involved. As in most cases of this type, the testimony was not free from conflict. Our examination of the record discloses ample competent evidence supporting the findings of the trial judge and the assignments must, therefore, be overruled.
Judgment affirmed.